Citation Nr: 1522513	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  14-11 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for coronary artery disease, status-post artery bypass grafting (CABG).

2.  Entitlement to an initial compensable rating for a residual cardiac scar.

3.  Entitlement to a rating in excess of 10 percent for left foot plantar fasciitis.

4.  Entitlement to a compensable rating for bilateral pes planus.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

6.  Entitlement to a temporary total rating for convalescence for a CABG pursuant to 38 C.F.R. § 4.30. 

7.  Entitlement temporary total rating for hospitalization for left foot surgery pursuant to 38 C.F.R. § 4.29. 

8.  Entitlement to a temporary total rating for convalescence for left foot surgery pursuant to 38 C.F.R. § 4.30. 

9.  Entitlement temporary total rating for hospitalization for right foot surgery pursuant to 38 C.F.R. § 4.29. 

10.  Entitlement to a temporary total rating for convalescence following right foot surgery pursuant to 38 C.F.R. § 4.30.  

11.  Entitlement to a temporary total rating for convalescence following pacemaker implantation surgery pursuant to 38 C.F.R. § 4.30.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from June 1978 to July 1982 and from February 1991 to July 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2010 and September 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Additionally, in a November 2013 rating decision, the agency of original jurisdiction (AOJ) denied entitlement to a temporary total rating for convalescence for pacemaker implantation.  The Veteran subsequently filed a notice of disagreement.  However, a statement of the case as to this claim has not yet been issued and, as such, this claim is addressed in the remand portion below.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In January 2015, the Veteran testified before the undersigned at a hearing at the RO (Travel Board).  A hearing transcript has been associated with the record.  In an April 2015 submission from the Veteran's current representative, a request for a hearing was made.  The Board subsequently sought clarification of this request and, in a May 2015 submission, the Veteran's representative indicated that the Veteran was not requesting another hearing.

The Board notes that additional evidence has been associated with the record following the issuance of the December 2013 statements of the case (SOCs), to include VA treatment records and medical treatise articles discussing atrial fibrillation.  The Veteran waived initial AOJ consideration of this evidence in April 2015.  See 38 C.F.R. § 20.1304(c) (2014). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) file associated with the Veteran's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeals with the exception of VA treatment records dated through November 2013, which were considered by the AOJ in the December 2013 SOCs.

The Board notes that, in August 2003, the Veteran appointed the American Legion as his accredited representative via a properly completed Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22).  In September 2013, he appointed the Disabled American Veterans as his representative via a VA Form 21-22.  The Veteran appointed Kenneth LaVan as his accredited attorney via an Appointment of Individual as Claimant's Representative (VA Form 21-22a) in December 2013.  Later that month, Kenneth LaVan withdrew from his representation of the Veteran.  In April 2015, the Veteran submitted a new VA Form 21-22 again appointing the Disabled American Veterans as his representative.  The Board recognizes this change in representation. 

As a final preliminary matter, the Board notes that the Veteran appears to have raised the issues of entitlement to a temporary total rating for convalescence and/or hospitalization following a CABG surgery in 2002 during his January 2015 hearing.  Such claim has not been adjudicated by the AOJ.  The Board does not have jurisdiction over these issues, and they are referred to the AOJ for clarification and appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Relevant to the claims for an increased rating, the Court of Appeals for Veterans Claims (Court) has held that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

With regards to the claim for an increased rating for coronary artery disease status-post CABG, the Veteran argues that his currently diagnosed atrial fibrillation is a symptom or the result of his service connected condition.  Specifically, he alleges that his atrial fibrillation is the result of the scarring associated with his CABG and cites to the "Framingham Heart Study" in support of his contention.  The November 2013 VA examiner opined that the Veteran's coronary artery disease and ishemic heart disease are related but that his atrial fibrillation was less likely than not related to his coronary artery disease or ishemic heart disease as they "most often happen separately without the other based on medical knowledge."  However, the examiner did not address the Veteran's argument that his atrial fibrillation was the result of CABG scarring and that his contention was supported by the medical literature.  The Board points out that if it is not medically possible to distinguish the effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Therefore, further opinion is needed to address the Veteran's contentions and provide rationale regarding the relationship between the Veteran's service-connected coronary artery disease and his claimed atrial fibrillation.

With regards to the claim for a compensable rating for a residual cardiac scar, Board notes that he was last afforded a VA examination for evaluation of this disability in November 2013.  During his January 2015 hearing, the Veteran testified that his scar symptoms included painful keloids and irritation from rubbing on clothes.  He also testified that he used topical medications to treat his scar and that he had undergone two CABG surgeries, which were performed using the same entry and resulted in a chest scar.  The November 2013 VA examiner found that there were no scars related to the Veteran's service-connected coronary artery disease status-post CABG.  In light of the Veteran's testimony and the absence of findings in the November 2013 VA examination, the Veteran should be afforded a new VA examination to determine the current nature and severity of his service-connected residual cardiac scar.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

With regards to the claims for an increased rating for left foot plantar fasciitis and bilateral pes planus, the Board notes that the Veteran was last afforded a VA examination for the evaluation of these disabilities in November 2013.  However, during his January 2015 hearing, the Veteran testified that he had undergone surgery on this right foot to remove a cyst and a "spot" a few weeks prior to the hearing and that his right foot was still sore.  The exact nature of this surgery is not clear from the current record.  In addition, he testified that he experienced either neuropathy or radiculopathy in his toes.  The Board notes that a November 2013 VA examination found that the neurovascular signs were normal in the feet.  In light of the Veteran's testimony, and, hence, the possibility of worsening of his disabilities, the Veteran should be afforded a new VA examination to determine the current nature and severity of his service-connected left foot plantar fasciitis and bilateral pes planus.  See, e.g., Snuffer, supra; Caffrey, supra; VAOPGCPREC 11-95 (1995).

With regards to the claims for a temporary total ratings for heart surgery and left foot surgery, the Veteran has alleged that such are warranted due his March 13, 2003 CABG and his June 14, 2004 soft tissue mass excision to the left foot.  During his January 2015 hearing, the Veteran testified that he had convalescence at a nursing home for approximately one year following his heart surgery.  VA treatment records indicate that the Veteran underwent a triple CABG on March 13, 2003 and that he was discharged six days later and that he underwent a soft tissue mass excision to the left foot on June 14, 2004.  A March 2004 VA treatment note suggests that the Veteran had been transferred from a nursing home to VA, but no other specific information was provided.  A June 2004 VA treatment note indicates that the Veteran was a resident at the Nursing Home Care Unit (NHCU), presumably at the Bay Pines Medical Center.  Although the Veteran testified that records related to his nursing home stay had been submitted to VA during his January 2015 hearing, such records are not contained in the claims file.  As such, the AOJ associate any NHCU records with the claims file on remand.

With regards to the claim for temporary total ratings for right foot surgery, the Veteran has alleged that such are warranted due to his April 15, 2010 fibroma excision on the right foot.  The current record reflects an April 15, 2010 VA surgery brief operative note documenting the fibroma excision of the right foot and an unrelated October 1, 2010 VA treatment note.  However, there are no treatment records dated after April 15, 2010 reflecting any follow-up treatment for the Veteran's right foot or indicating whether the Veteran had received in-patient care as a result of this procedure.  Further, it is unclear from the record whether such treatment notes exist.  On remand, VA treatment records dated from April 15, 2010 to October 1, 2010 should be associated with the record.  Moreover, due to the length of time which will elapse on remand, updated VA treatment records dated from November 2013 to the present should be obtained for consideration in the Veteran's appeals.   

With respect to the claim for a TDIU, the Board notes that the Veteran has alleged that he was unable to work due to his service-connected coronary artery disease, left foot plantar fasciitis and bilateral pes planus.  The Veteran is currently ineligible for TDIU on a schedular basis.  However, given that the issue for consideration on remand could result in eligibility for TDIU on a schedular basis, the Board finds that the claim for TDIU is inextricably intertwined with the claims for increased rating being remanded herein, and that the claims should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Finally, with respect to the Veteran's claim for temporary total rating for convalescence following pacemaker implantation surgery, the Board notes that a rating decision issued in November 2013 denied such benefit.   Thereafter, in February 2014, the Veteran entered a notice of disagreement as to the denial of such issue.  When there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.   See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a statement of the case regarding the issue of entitlement to a temporary total rating for convalescence following pacemaker implantation surgery.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.
  
2.  Obtain all VA treatment records dated from November 2013 to the present and all VA treatment records dated from April 15, 2010 to October 1, 2010.  In addition, obtain all records from the Bay Pines Nursing Home Case Unit, to include any records documenting his convalescence at a nursing home following his August 2003 surgery.

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.               § 5103A(b)(2) and 38 C.F.R.  § 3.159(e). 

3.  Following the completion of the above development, and the receipt of any additional records, return the claims file, to include a copy of this remand, to the November 2013 VA examiner for an addendum opinion.  If the examiner who drafted the November 2013 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

Then, with respect to the diagnosed atrial fibrillation, the examiner should provide an opinion, consistent with sound medical judgment, as to whether the disorder or associated symptoms have any relationship to the service-connected coronary artery disease.  The examiner should specifically consider the Veteran's statements regarding the relationship between his atrial fibrillation and service-connected coronary artery disease, to include his assertions that such is the result of CABG scarring and that his contention is supported by the "Framingham Heart Study."  If the examiner determines that the atrial fibrillation is not related to the Veteran's service-connected coronary artery disease, the examiner should explain why it is not related. 

The examiner should clearly identify all cardiac symptoms/effects for which it is not medically possible to distinguish as resulting from service-connected and nonservice-connected cardiac disability(ies).

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  Following the completion of the above development, and the receipt of any additional records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected residual cardiac scar.  The claims file must be made available to the examiner for review in connection with the examination.  Any medically indicated tests, such as x-rays, should be accomplished.

The examiner should describe the nature and severity of all manifestations of the Veteran's residual cardiac scar. He or she should describe the number and size of any scar(s) present in the affected area.  He or she should also indicate whether the scar(s) was deep, whether it was superficial, whether it was painful, whether it caused additional loss of motion or function, and if so, the size of the affected area.

A rationale should be provided for any opinion offered.

5.  After completion of the above development, and after obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected left foot plantar fasciitis and bilateral pes planus.  The claims file must be made available to the examiner for review in connection with the examination.  Any medically indicated tests, such as x-rays, should be accomplished. 

The examiner should describe the nature and severity of all manifestations of the Veteran's left foot plantar fasciitis and bilateral pes planus, to include any limitation of motion.  He or she should indicate whether such disability results in neurologic impairment and, if so, the nerve affected and the severity of such impairment.  He or she should also indicate whether there is any objective evidence of weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, objective evidence of marked deformity, use accentuated, indication of swelling on use, characteristic callosities, marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation that was not improved by orthopedic shoes or appliances.  The examiner should also comment on whether the Veteran's left and/or right foot disabilities could be characterized as moderately severe or severe.  The examiner should also discuss the Veteran's functional impairments due to his left and/or right foot disability.

If there are any other diagnoses pertaining to either foot, the examiner should specifically indicate whether such are related to the Veteran's left foot plantar fasciitis and/or bilateral pes planus.  The examiner should indicate whether each such disability is slight, moderate, moderately severe, or severe. 

A rationale should be provided for any opinion offered.

6.  Thereafter, the issues on appeal should be readjudicated, including the claim for a total disability rating due to individual unemployability.   With respect to the temporary total rating claims, the readjudication should reflect consideration of the provisions of 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400, and any limits they may impose on awarding increased compensation for a period more than one year prior to receipt of a claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



